Case: 4:20-cv-01020-PLC Doc. #: 14 Filed: 03/26/21 Page: 1 of 2 PageID #: 139


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 RALPH T. WILMAS, JR.,                            )
                                                  )
                Plaintiff,                        )
                                                  )
        V.                                        )             No. 4:20-CV-l 020 PLC
                                                  )
 ANNE PRECYTHE, et al.,                           )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

       Plaintiff moves for appointment of counsel. After considering the motion and the

pleadings, the motion is denied without prejudice to refiling at a later time.

       There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether the plaintiff has

presented non-frivolous allegations supporting his or her prayer for relief; (2) whether the plaintiff

will substantially benefit from the appointment of counsel; (3) whether there is a need to further

investigate and present the facts related to the plaintiffs allegations; and (4) whether the factual

and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319,

1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       Plaintiff has presented non-frivolous allegations in his complaint. However, he has

demonstrated, at this point, that he can adequately present his claims to the Court. Additionally,

neither the factual nor the legal issues in this case are complex. The Court will entertain future

motions for appointment of counsel as the case progresses.

       Accordingly,
Case: 4:20-cv-01020-PLC Doc. #: 14 Filed: 03/26/21 Page: 2 of 2 PageID #: 140


      IT IS HEREBY ORDERED that plaintiffs motion for appointment of counsel [Doc. #12]

is DENIED without prejudice .
               . -!?I~
      Dated t h 1 ~ day of March, 2021.




                                           ~~
                                           RONNIE L. WHITE
                                           UNITED STATES DISTRICT JUDGE




                                          -2-
